                                            Case 5:19-cv-06879-BLF Document 159 Filed 03/05/21 Page 1 of 3




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7        PALANTIR TECHNOLOGIES INC.,                       Case No. 19-cv-06879-BLF
                                   8                     Plaintiff,
                                                                                              ORDER GRANTING DEFENDANTS'
                                   9               v.                                         ADMINISTRATIVE MOTION TO FILE
                                                                                              UNDER SEAL
                                  10        MARC L. ABRAMOWITZ, et al.,
                                                                                              [Re: ECF 150]
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                                Before the Court is Defendants’ administrative motion to file under seal portions their brief
                                  13
                                       and exhibits submitted in support of their motion for relief from nondispositive pretrial order of
                                  14
                                       magistrate judge. Mot., ECF 150. Defendants request sealing because the materials contain
                                  15
                                       references to Plaintiff’s alleged trade secrets. Mot. 1. The parties filed a joint stipulation in support
                                  16
                                       of Defendants’’ motion to seal. Stipulation, ECF 150-2. For the reasons stated below, Defendants’
                                  17
                                       motion is GRANTED.
                                  18
                                  19
                                       I.       LEGAL STANDARD
                                  20
                                                “Historically, courts have recognized a ‘general right to inspect and copy public records
                                  21
                                       and documents, including judicial records and documents.’” Kamakana v. City and County of
                                  22
                                       Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435
                                  23
                                       U.S. 589, 597 n.7 (1978)). Consequently, filings that are “more than tangentially related to the
                                  24
                                       merits of a case” may be sealed only upon a showing of “compelling reasons” for sealing. Ctr. for
                                  25
                                       Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101-02 (9th Cir. 2016). Filings that are only
                                  26
                                       tangentially related to the merits may be sealed upon a lesser showing of “good cause.” Id. at
                                  27
                                       1097.
                                  28
                                          Case 5:19-cv-06879-BLF Document 159 Filed 03/05/21 Page 2 of 3




                                   1          Sealing motions filed in this district also must be “narrowly tailored to seek sealing only of

                                   2   sealable material, and must conform with Civil L.R. 79-5(d).” Civil L.R. 79-5(b). Under Civil

                                   3   Local Rule 79-6(d), the submitting party must attach a “proposed order that is narrowly tailored to

                                   4   seal only the sealable material” which “lists in table format each document or portion thereof that

                                   5   is sought to be sealed.” In addition, a party moving to seal a document in whole or in part must file

                                   6   a declaration establishing that the identified material is “sealable.” Civ. L.R. 79-5(d)(1)(A).

                                   7   “Reference to a stipulation or protective order that allows a party to designate certain documents

                                   8   as confidential is not sufficient to establish that a document, or portions thereof, are sealable.” Id.

                                   9   Where the moving party requests sealing of documents because they have been designated

                                  10   confidential by another party or a non-party under a protective order, the burden of establishing

                                  11   adequate reasons for sealing is placed on the designating party or non-party. Civ. L.R. 79-5(e).

                                  12   The moving party must file a proof of service showing that the designating party or non-party has
Northern District of California
 United States District Court




                                  13   been given notice of the motion to seal. Id. “Within 4 days of the filing of the Administrative

                                  14   Motion to File Under Seal, the Designating Party must file a declaration . . . establishing that all of

                                  15   the designated material is sealable.” Civ. L.R. 79-5(e)(1). “If the Designating Party does not file a

                                  16   responsive declaration . . . and the Administrative Motion to File Under Seal is denied, the

                                  17   Submitting Party may file the document in the public record no earlier than 4 days, and no later

                                  18   than 10 days, after the motion is denied.” Civ. L.R. 79-5(e)(2).

                                  19

                                  20    II.   DISCUSSION

                                  21          Documents containing commercially sensitive information have been held sealable in this

                                  22   Circuit. See, e.g., In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008) (sealing exhibit

                                  23   containing trade secrets and adopting definition of trade secret as “any formula, pattern, device or

                                  24   compilation of information which is used in one’s business, and which gives him an opportunity to

                                  25   obtain an advantage over competitors who do not know or use it”). The Court has reviewed

                                  26   Defendants’ sealing motion and the declaration and joint stipulation submitted in support thereof.

                                  27   The Court finds that the parties have articulated compelling reasons to seal certain portions of the
                                       cited brief and exhibits. The proposed redactions are generally narrowly tailored. The Court’s
                                  28
                                                                                          2
                                          Case 5:19-cv-06879-BLF Document 159 Filed 03/05/21 Page 3 of 3




                                   1   rulings on the sealing request is set forth in the table below.

                                   2

                                   3    ECF No.      Document to be Sealed       Result                      Reasoning
                                                     Motion for Relief from      GRANTED as to the           This highlighted portion of
                                   4    150-5        Nondispositive Pretrial     portions of the document    the motion quotes the
                                   5                 Order of Magistrate         highlighted at: 2:7         contents of a previously filed
                                                     Judge                                                   trade secrets disclosure and
                                   6                                                                         thus should be confidential.
                                                                                                             Melius Decl. ¶¶ 6-7.
                                   7    150-6        Ex. 2                       GRANTED as to the           This document contains
                                                                                 entire exhibit              alleged trade secrets and
                                   8
                                                                                                             thus should be confidential.
                                   9                                                                         Decl. of Niels J. Melius
                                                                                                             (“Melius Decl.”) ¶ 7, ECF
                                  10                                                                         150-1.
                                        150-7        Ex. 5                       GRANTED as to the           This document contains
                                  11                                             entire exhibit              alleged trade secrets and
                                                                                                             thus should be confidential.
                                  12
Northern District of California




                                                                                                             Melius Decl. ¶ 7.
 United States District Court




                                  13    150-8        Ex. 8                       GRANTED as to the           This document contains
                                                                                 entire exhibit              alleged trade secrets and
                                  14                                                                         thus should be confidential.
                                                                                                             Melius Decl. ¶ 7.
                                  15

                                  16
                                        III.    ORDER
                                  17
                                                For the reasons set forth herein, the Court GRANTS Defendants’ administrative motion to
                                  18
                                       file under seal portions of the brief and exhibits submitted in support of the motion for relief from
                                  19
                                       nondispositive pretrial order of magistrate judge.
                                  20

                                  21
                                                IT IS SO ORDERED.
                                  22

                                  23
                                       Dated: March 5, 2021
                                  24
                                                                                         ______________________________________
                                  25                                                     BETH LABSON FREEMAN
                                                                                         United States District Judge
                                  26
                                  27

                                  28
                                                                                            3
